DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
To clarify the record, the present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
The terminal disclaimer filed on January 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,885,300 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan T. Ward (Reg# 63,647) on February 11, 2022.
The application has been amended as follows: 
Claim 1 is amended to read:
A 3D fingerprint image capturing apparatus comprising: 
a positioning module configured for emitting a first light to a first position point of a finger of a user placed, contactlessly, above the 3D fingerprint image capturing apparatus; 

a fingerprint capturing module configured for, [[if]]when the first position point corresponds to the standard capturing point, capturing one or more fingerprint images of the finger, and creating the 3D fingerprint image of the finger based on the one or more fingerprint images; and 
an audio module configured for sending, [[if]]when the first position point does not correspond to the standard capturing point, a voice prompt to the user for adjusting the placement of the finger.

Claim 12 is amended to read:
A method implemented by at least one machine, each of which has at least one processor, storage, and a communication platform connected to a network for capturing a 3D fingerprint image, the method comprising: 
emitting a first light to a first position point of a finger of a user placed contactlessly above a 3D fingerprint image capturing apparatus; 
converting light reflected from the first position point of the finger into an optical signal;
determining, based on an electrical signal generated base on light reflected from the first position point, whether the first position point corresponds to a standard capturing position defined in terms of an aperture and an illumination intensity;
when the first position point corresponds to the standard capturing point, capturing one or more fingerprint images of the finger, and creating the 3D fingerprint image of the finger based on the one or more fingerprint images; and 
sending, [[if]]when the first position point does not correspond to the standard capturing point, a voice prompt to the user for adjusting the placement of the finger.

REASONS FOR ALLOWANCE
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, the prior art references of record do not expressly teach the combination of all claim 1 element limitations as amended, or the combination of all claim 12 element limitations as amended.  Specifically, in regard to claim 51 the prior art of record at least does not expressly teach concept of having a positioning module configured for emitting a first light to a first position point of a finger of a user placed, contactlessly, above the 3D fingerprint image capturing apparatus; a first control module configured for determining, based on an electrical signal generated based on light reflected from the first light, whether the first position point corresponds to a standard capturing position defined in accordance with an aperture and an illumination intensity; a fingerprint capturing module configured for, when the first position point corresponds to the standard capturing point, capturing one or more fingerprint images of the finger, and creating the 3D fingerprint image of the finger based on the one or more fingerprint images; and an audio module configured for sending, when the first position point does not correspond to the standard capturing point, a voice prompt to the user for adjusting the placement of the finger.  In addition, in regard to claim 12 the prior art of record at least does not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621